DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy, US 9,351,561 in view of Meimeteas, US 4,821,361.
	McCarthy discloses the claimed invention including a body portion (unlabeled widening portion between handle 20 and the bristles 40, also the portion where 104/106 are located in Figure 10), a handle extending from the body portion (20), a plurality of bristles extending from the body portion (40), a bored out aperture disposed near the center of the body portion (53), a bored out area surrounding the bored out aperture (51, 52; see Figure 9), and a hook 
	Meimeteas teaches a similar paint brush having a body portion (10) including a hook (14; Figures 1-2, generally L-shaped), the hook has a substantially rectangular base (in cross-section in Figure 2) and the hook has a flat top portion (Figure 2). The hook is intended to aid the brush hang on a container (Column 3 Lines 2-6). Also, MPEP 2144.04 notes that with regards to a change in shape, that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that a configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Also, as far as design changes MPEP 2144.04 discusses In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hook of McCarthy for one with its base being substantially rectangular and has a substantially flat top portion, as taught by Meimeteas, to provide a shaped hook suitable for allowing a brush to hang on an edge of a container and also .
2.	Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy, US 9,351,561 and Meimeteas, US 4,821,361 as applied to claim 1 in view of Woodnorth et al., US 2003/0005533.
	McCarthy and Meimeteas disclose all elements previously discussed above, however fails to disclose that there is a thumb groove formed into the body portion of the paint brush, the thumb groove being adapted to comfortably support a human thumb. With regards to claim 6, Meimeteas teaches that the hook has a substantially flat exterior portion (see Figure 2). Regarding claim 7, Meimeteas teaches that an underside of the hook is ergonomically rounded on one side (Figure 2).
	Woodnorth et al. teach a paint brush having a body (1324), a thumb groove formed into the body of the paint brush (at 1334, see Figures 13A, 13B, 14, 16A, 17A-17B), and the thumb groove being adapted to comfortably support a human thumb (see thumb placement in Figures 14-15, paragraph 0111) and allows the user’s thumb to be positioned closer to the center line of the brush providing a user with a more comfortable grip (paragraph 0111). Regarding claim 4, the thumb groove is a bored out area and is adjacent to a center of the body portion (the surface of the groove is not flush with the surface of the body, see especially Figures 14-15). Regarding claim 5, the thumb groove is substantially semi-circular in shape (see shape of the region with 1334 in Figures 13B, 14, 16B).
.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	Additionally the arguments presented under heading “C” appear to be arguments pertaining to a different patent application.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg